without prejudice to their right to move for reinstatement upon either the
                lifting of the bankruptcy stay or final resolution of the bankruptcy
                proceedings.
                            Having considered appellants' most recent status report and
                given the applicability of the automatic stay, this case may languish
                indefinitely on this court's docket until the federal bankruptcy proceedings
                are concluded. Under these circumstances, we conclude that judicial
                efficiency will be best served if the appeal is dismissed without prejudice.
                See Ingersoll-Rand Financial Corp. v. Miller Min. Co., 817 F.2d 1424, 1427
                (9th Cir. 1987) (holding that an appellant/debtor was prevented from
                proceeding with an appeal when it had filed for bankruptcy and no relief
                from the automatic stay had been granted under 11 U.S.C. § 362(d)). This
                dismissal is without prejudice to appellants' right to move for
                reinstatement within 90 days of either the lifting of the bankruptcy stay or
                final resolution of the bankruptcy proceeding.
                            It is so ORDERED.




                                                                          t-e-Q-42\      , J.
                                                            Hardesty



                                                            Parraguirre




SUPREME COURT
        OF
     NEVADA

                                                     2
(0) 1947A
cc:   Eighth Judicial District Court Dept. 4
      Nathaniel J. Reed, Settlement Judge
      Edward J. Hanigan
      Johns & Durrant, LLP
      Eighth District Court Clerk




                                     3

                                               1